DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-5, 8-12 & 15-19 are pending in this instant application per remarks and claim amendments filed by Applicant in the RCE on 07/16/2021, wherein Claims 1, 8 and 15 are three independent claims reciting system, method and non-transitory computer readable medium claims with Claims 2-5, 9-12 and 16-19 dependent on said three independent claims respectively.  Said claim amendments of 07/16/2021 have amended all three/3 independent Claims 1, 8 & 15 only;  while Claims 6-7, 13-14 & 20 continue to be shown as cancelled.           
This Office Action is a non-final rejection in response to the remarks and the claim amendments filed by the Applicant in its RCE on 16 JULY 2021 for its original application of 15 MARCH 2018 that is titled:        “Resource Equity for Blockchain”.    
Accordingly, amended Claims 1-5, 8-12 & 15-19 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 8 and 15 are independent system, method and non-transitory computer readable medium claims respectively.           
Analysis 
Claims 8: Ineligible.                
The claim/s recites a series of steps.  The claim/s is/are directed to a method, which is a statutory category of invention (Step 1: YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method comprised of:   allocating a plurality of transactions (data), validating a plurality of nodes of a network, validating the plurality of transactions, and determining a distribution value for a validating node.   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction in the form of contracts, legal obligations, behaviors or business relations, but for the recitation of generic computer and/or computer component/s.            

That is, other than reciting steps of processing a transaction, nothing in the claim precludes the limitations from practically being performed as a method of organizing human activity or in the human mind.  For example, but for the steps of “validating the Step 2A1-YES).            

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about processing a transaction using the steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node”, etc.; to perform these steps.  The steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node” etc. recited in the claim is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of using computer networks for an allocation of economic value.  These generic computer limitations about  processing a transaction are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/ or computer component/s (steps of processing a transaction).  The same analysis applies here in Step 2B, i.e., mere processing instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node”, etc. that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that steps of processing a transaction is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 1 and non-transitory computer readable medium Claim 15, which perform the steps similar to those of method independent Claim 8.  Furthermore, the limitations of dependent method Claims 9-12 further narrow the independent method Claim 8 with additional steps and limitations (a transaction fee, a greatest distribution value, etc.), and do not resolve the issues raised in rejection of the independent method Claim 8.  Accordingly, dependent system Claims 2-5 & dependent non-transitory computer readable medium Claims 16-19 also further narrow their independent Claims 1 and 15, and are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis, which also recite similar limitations as the dependent method Claims 9-12.           
Therefore, said Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                     

 Response to Arguments 
Applicant's remarks and claim amendments in its response filed on 31 JANUARY 2022 with respect to the rejection of pending Claims 1-5, 8-12 & 15-19 have been carefully considered, and they are not persuasive.  Examiner notes that in the last Office Action (after RCE), the previous rejection under 35 USC 103 were withdrawn.  Thus, the some modifications in this Office Action to include rejection under 35 USC 101 only.            

In response to the Applicant’s arguments of 01/31/2022 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner also notes what the instant application is doing is adjusting the cost of processing a transaction at a node to attempt to control the throughput at a particular node (drop/increase the cost of processing a transaction at a node to adjust the volume of transactions at the node).   This is a business solution, and not a technology solution.  The instant application is using the blockchain for its intended purpose, which is its use as a distributed ledger.  It appears that the Applicant wants to adjust the incentive structure at each node by adjusting the compensation to those who operate the nodes and validate transactions thereby affecting the volume of transactions at that node.  Examiner notes that the Applicant’s own Specification in paras [0023]-[0027] describes it as follows  (copied below for ready reference)  ---           
{“[0023] Example embodiments provide methods, devices, networks and/or systems, which provide resource equity for blockchains. Although open, public blockchain networks such as Bitcoin first popularized the use of blockchain technology, private or permissioned blockchains have many promising applications within business networks. Blockchain networks are maintained by an established set of participants and an incentive structure is used to compensate those who operate the "nodes" of blockchain and validate transactions. For instance, one of the commonly used schemes is Proof of Stake. In Proof of Stake, stakeholders that hold supplies of a digital token get the ability to validate blockchain transactions, and are paid in additional tokens in return for their work. The problem is that consensus algorithms like Proof of Stake requires participants to hold a large supply of tokens that fluctuate in value, thus exposing participants to unnecessary risk. Because the rewards granted using Proof of Stake are proportional to the number of tokens held rather than the amount of work done, Proof of Stake encourages tokens and nodes to become concentrated in a handful of token holders, rather than encouraging distributed networks or rewarding the most important parties in the business network.                     
[0024] Likewise, there is a divide between cryptocurrency-based trust systems and non- cryptocurrency based trust systems, with each having their own merits. In a permissioned blockchain, adhering to an equitable model without the introduction of a cryptocurrency is a challenge. The present application addresses that challenge with an equitable compute equity model using an incentive mechanism to process transactions in permissioned blockchain networks.                 
[0025] Becoming a validating node for a blockchain network can be quite expensive and often requires the need for specialized hardware. The constant need for encryption and decryption may consume significant computational resources, which must be paid in electricity. The nature of a distributed ledger implies that all nodes must do the same amount of work, no matter how many transactions they submit to the ledger themselves. This creates a potential disadvantage where blockchain networks may have very few nodes in practice.             
[0026] Public blockchains have incentives built into consensus to avoid these problems. Bitcoin and Ethereum use a Proof-of-Work system where ledgers are operated by third-party miners who perform calculations to verify the transactions to be incorporated into new blocks. In return, the validating nodes (miners) are rewarded with tokens embedded into the blocks they sign. These bounties reward them for the effort and encourages others to join the network. In Proof-of- Stake systems, the ledger is maintained by a set of stakeholders who own a digital currency, which gives them the ability to sign new blocks of transactions. In addition to protecting their investment (if the blockchain is worthless, their currency is too), stakeholders are rewarded for signing blocks with new coins. The reward is thus proportional to their holdings of the token or digital currency.                   
[0027] A blockchain is a distributed system which includes multiple nodes that communicate with each other. A blockchain operates programs called chaincode (e.g., smart contracts, etc.), holds state and ledger data, and executes transactions. Some transactions are operations invoked on the chaincode. In general, blockchain transactions typically must be "endorsed" by certain blockchain members and only endorsed transactions may be committed to the blockhcain and have an effect on the state of the blockchain. Other transactions which are not endorsed are disregarded. There may exist one or more special chaincodes for management functions and parameters, collectively called system chaincodes.”}                

In response to the Applicant’s arguments of 07/16/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner also notes that the instant application is nothing more than an improvement of an abstract idea (per the Applicant’s arguments), because the instant application provides a business service and "improvement” by using monetary incentives for quicker transaction processing times by the nodes (of blockchain ledger).      

In response to the Applicant’s arguments of 04/11/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant  application is about an incentive function (meaning business incentive or money)  that specifically pays more to nodes that process transactions faster than nodes that are slower.  This is not a practical application, but it is a business solution that pays off nodes that can process transactions faster.  The Applicant’s invention is paying more to nodes that are faster in processing transactions than slower nodes.  Therefore, this  invention provides service and” improvement” by using monetary incentives for quicker transaction processing times by the nodes;  and thus, it is not considered a technology improvement nor a solution to an industry-wide known problem.         

In response to the Applicant’s previous arguments of 12/16/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant  application is about an incentive management function that pays transaction fees based on the validating transactions instead of accumulating tokens by the nodes.  The way this is done is by charging users a fee price for a transaction.  The idea behind this system is to incentivize validation nodes to validate as many transactions as possible.   This seems like an economic solution to a business problem instead of a technical solution to the blockchain itself or to improving the throughput of the validating nodes.    

In response to the Applicant’s previous arguments of 03/05/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Furthermore, the present case is different:  the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  The claims herein are not directed to a specific improvement to computer functionality.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  These claims provide a generically computer-implemented solution to a business-related problem.                    

In response to the Applicant’s previous arguments of 09/11/2019 traversing the rejection under 35 USC 101 (that still apply), Examiner respectfully disagrees.  In addition, Applicant’s conclusion in its Remarks stated  ---  “The mere fact that a blockchain network, along with validating nodes, are being used necessitates the argument that the claim fully satisfies the requirements under 35 USC §101.” is respectfully Not Accepted by Examiner.  There are at least 2 main broad rationale for this disagreement by Examiner ---  (A)  as stated above by the Applicant, these are no more than computer limitations as described in the 35 USC 101 rejection above (by Examiner) as ---  “generic computer limitations about  processing a transaction are no more than mere instructions to apply the exception using generic computer &/or computer component/s”;  and  (B)  as noted above, “Examiner notes that the mere automation of a known human transaction process (of providing a password in a “hawala” transaction akin to blockchain transactions (argued by the Applicant in its Remarks) ---please see NPL hawala documents attached in prior Office Action) using well known automation techniques is not patentable”.           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.              

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.      


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          
 sanjeev.malhotra@uspto.gov  

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691